Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/26/2022.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• in response to determining that the collision or the near collision between the simulated vehicle and the modified agent has occurred, running, by the one or more processors, a second simulation after replacing the modified agent with an interactive agent that simulates a road user corresponding to the modified agent that is capable of responding to actions performed by the simulated vehicle; and
during the running of the second simulation, determining, by the one or more processors, whether a collision or a near collision between the simulated vehicle and the interactive agent has occurred.

Claim 20
• in response to determining that the collision or the near collision between the simulated vehicle and the modified agent has occurred, running a second simulation after replacing the modified agent with an interactive agent that simulates a road user corresponding to the modified agent that is capable of responding to actions performed by the simulated vehicle; and
during the running of the second simulation, determining whether a collision or a near collision between the simulated vehicle and the interactive agent has occurred.

	The closest prior art of record - Nygaard et al. (Patent No.: US 10,795,804 B1) relate to testing software for operating an autonomous vehicle using simulation that may be run using the software to control a simulated vehicle and at least one agent. 
Another relevant prior art of record - Djuric et al. (Pub. No.: US 2019/0049970 A1) relates generally to predicting the motion of objects proximate to an autonomous vehicle and controlling the autonomous vehicle.
Gordon et al. (U.S. Patent No. 9,483,948 B1) relates to the field of controlling self-driving vehicles when proximate to a pedestrian.
Joshua David Goldberg (Pub. No.: US 2019/0129831 A1) relates generally to testing the computing systems of an autonomous vehicle.
Sippl et al. (From Simulation Data to Test Cases for Fully Automated Driving and ADAS, 2017, ICTSS, pp 1-16) presents a concept on deriving test cases from simulation data and outline challenging tasks when testing and validating fully automated driving functions and Advanced Driver Assistance Systems (ADAS).
Torabi et al. (An Agent-Based Micro-Simulator for ITS, 2018, ITSC, pp 2556-2561) present MATISSE 3.0, a microscopic simulator for the simulation of Agent-based intelligent Transportation Systems (ATS).
Tuncali et al. (Simulation-based Adversarial Test Generation for Autonomous Vehicles with Machine Learning Components, 2018, IEEE, pp 1-18) demonstrate how the framework can be used to evaluate closed-loop properties of an autonomous driving system model that includes the ML components, all within a virtual environment.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 20.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146